Citation Nr: 1816048	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chorioretinal scars and welder's keratitis, claimed as problems with vision due to eyes burning.

 2.  Entitlement to service connection for an acquired psychiatric condition, to include anxiety, depression, and posttraumatic stress disorder (PTSD) also claimed as trouble sleeping due to depression. 

 3.  Entitlement to service connection for a head injury.

 4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was remanded in December 2015 for further development.  

The Veteran also appealed the issues of entitlement to service connection for a back condition and for neuropathy of the left lower extremity.  However, the RO issued a July 2016 rating decision in which it granted service connection for lumbar degenerative disk disease with spondylosis, and left lower extremity radiculopathy.  The grant of service connection constitutes a complete grant of the claims.  Consequently, those issues are not on appeal.  

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for January 8, 2015 but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d).

The issue of entitlement to service connection for acquired psychiatric condition, to include anxiety, depression, and posttraumatic stress disorder (PTSD) also claimed as trouble sleeping due to depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that chorioretinal scars and welder's keratitis were manifested during the Veteran's active duty service or are otherwise related to service.  

2.  There is no medical diagnosis of a current chronic head injury.  

3.  There is no medical diagnosis of a current chronic hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for chorioretinal scars and welder's keratitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an award of service connection for a head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2012 and November 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  

The National Personnel Records Center (NPRC) certified that some of the Veteran's treatment records could not be located (VA 21-3101 Request for Information, 8/24/12; Military Personnel Record, 4/1/16).  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

The Veteran was afforded VA examinations in August 2012, December 2012, and October 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant issues.  The duties to notify and to assist have been met.  


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chorioretinal scars

The service treatment records reflect that in June 1989, the Veteran sought treatment for eyes that burned and itched.  He also reported that he had trouble seeing.  The records reflect that he sustained the injury while welding.  He was prescribed eye drops.  Within one week, the injury was noted to have been resolved.  The Veteran underwent a separation examination a couple weeks later.  The examination yielded normal findings (including uncorrected distance and near vision of 20/20 bilaterally).  The Veteran also completed a July Report of Medical History in which he stated that he was in "good health" and in which he denied (by checked box) having any eye trouble (STR - Medical, 12/3/14). 

In January 1992, the Veteran filed a claim in which he sought service connection for his left heel, both large toes, headaches, and neck problems.  There was no mention of any eye disability or vision problems.  

The Veteran underwent a VA examination in December 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that while in service, he was helping someone with welding.  He stated that he was holding the pieces to be welded.  He had his head turned and his eyes closed, but when he went home that day, he felt like his eyes were full of sand.  He reported that it burned him and he saw blurry shadows.  He stated that he was treated in the emergency room and was told that light reflecting off the white walls (even with his eyes closed) did affect him.  He reported that he was treated with medication that was applied with paper onto his eyes.  For three days, he could not see.  Since then, his vision has been slightly blurry.  

The examiner noted that the service treatment records reflect that the Veteran was treated with antibiotic drops; he was followed over the next several days and then the condition resolved.  She noted that the injury was superficial and that there was no documentation of foreign body penetration into the eye.  Upon examination, the Veteran's vision uncorrected distance and near vision was 20/40 bilaterally.  

The examiner stated that the Veteran has a history of welder's keratitis in 1989, which resolved over a several day period.  There was no evidence of corneal scarring or past history of recurrent corneal erosion.  Acuity was correctable to 20/20 in both eyes.  She noted that there was no visual impairment from the injury.  She also noted that the Veteran has a few peripheral retinal scars in both eyes, of unknown etiology, and not impacting vision.  She opined that given the nature of the welding injury and lack of penetration of any foreign object into the eye, it is unlikely that this superficial injury resulted in chorioretinal scars.  She also noted that the scars are microscopic, and inside the eye.  Consequently, they are not a cosmetic concern.  Finally, she noted that the Veteran is a low risk glaucoma suspect due to moderate optic nerve cupping.  She stated that work-up has been negative and the Veteran is not being treated.  She opined that this is unrelated to the above welding injury.   

The examiner submitted a December 2012 addendum in which she stated that the service treatment records reflect that the Veteran was nearsighted in both eyes and required glasses while in the service.  She stated that this is a non-service related condition which was not aggravated by his time in the service. There was documentation of eye glass prescriptions for him with no other eye problems documented while in service.  She explained that the later diagnosis of retinal tears in the left eye and retinal detachments are unrelated to the Veteran's time in the service.  She stated that although nearsightedness is a risk for developing retinal tears or retinal detachments, being nearsighted was not a result or was not aggravated by his service.  Also there was no documented trauma while in the service which could increase risks of retinal tears or detachments.  She explained that the Veteran has naturally thin retinas (anatomic variation for him) that caused retinal tears; but there is no impairment from these conditions.  She stated that the Veteran's impairment is due to macular scarring from toxoplasmosis which is unrelated to diabetes, unrelated to the retinal tears, and unrelated to being nearsighted.  Toxoplasmosis is due to an infection.  She stated that and after reviewing the file, the onset of the infection is not known.   

The Veteran underwent another VA examination in October 2016.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran had a history of welder's burn while in the service.  He was treated with ointment and after several days of follow up, there was no residual pain or redness.  The examiner also noted that the Veteran has diabetes with no past retinopathy.  He also has glaucoma suspect due to moderate cupping (not currently being treated).  She also noted that the Veteran wears glasses with progressive lenses.  Upon examination, the Veteran's uncorrected distance vision was 20/100 in the right eye and 20/200 in the left eye.  Distance vision was corrected to 20/40 in each eye.  Uncorrected near vision was 20/40 in each eye.  Internal eye examination revealed abnormal optic disc bilaterally and abnormal vessels in the right eye.  The Veteran had a retinal hemorrhage in the right eye.  There was no decrease in visual acuity as a result.  

The examiner noted that the Veteran had a history of welder's burn in 1989 which resulted in bilateral corneal abrasions, which resolved.  She stated that this injury is unrelated to the conditions for which the Veteran is currently being monitored.  These include mild diabetic retinopathy in the right eye, glaucoma suspect (is not currently being treated), or migraines with aura.  She noted that there is no impairment in visual field or acuity.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Board finds that the Veteran has satisfied the first two elements of a service connection claim.  The service treatment records confirm treatment for loss of vision and burning, itchy, eyes.  Moreover, the VA examinations reveal a current disability: chorioretinal scars.  

It is the third element of service connection in which the Veteran's claim falls short.  In support of his claim for service connection, he states that he has had blurry vision since service.  He is competent to describe symptoms of blurred vision.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

However, the Board notes the gap of more than two decades between the Veteran's separation from service and the first documented presumption of soundness- service treatment for an eye disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

It is noted that the Veteran did not file a claim of service connection for an eye disability until 2012, two decades after he separated from service.  Had he been experiencing chronic vision problems since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1992, he sought service connection for his left heel, both large toes, headaches, and neck problems.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for an eye disability or vision problems at that time very strongly suggests that he was not indeed experiencing any symptoms as late as 1992.  

In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors. Here, the Board relies on the Veteran's normal separation examination and the Veteran's explicit denial of any eye trouble on a July 1989 Report of Medical History, coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for a left heel, both large toes, headaches, and neck problems were intended to also encompass the Veteran's eyes; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current eye/vision disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in December 2012 and in October 2016 concluded that the Veteran's eye disability was less likely than not related to his in-service injury. The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale; and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current eye disability/vision problems are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of chorioretinal scars falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for chorioretinal scars and welder's keratitis, claimed as problem with vision due to eyes burning must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Head injury

In a June 2012 correspondence, the Veteran stated that he sustained a motorcycle accident and that he fell backwards, hitting his head.  He stated that since then, he has experienced neck pain and migraine headaches.  The Board notes that the Veteran is already service connected for migraine headaches.  The RO denied service connection for neck pain by way of an April 2013 rating decision.  It is unclear for what symptoms the Veteran is seeking compensation.  The post service treatment records fail to reflect that the Veteran sought treatment for any other head-related symptoms.  Moreover, the Veteran has not been diagnosed with any head injury beyond migraine headaches.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Veteran has not sought treatment for any head-related symptoms or been diagnosed with any head injury beyond the migraine headaches, for which he is already being compensated.  In the absence of a current disability, the Board finds that the preponderance of the evidence weighs against the claim. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a head injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran underwent a VA examination in August 2012.  The examination report reflects that left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 15, 5, 15, and 20 decibels respectively.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 10, 5, 10, and 15 decibels respectively.  Speech recognition scores were 98 percent in the left ear and 96 percent in the right ear.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In order to constitute a current disability for VA purposes, the Veteran's hearing loss must first meet the provisions of 38 C.F.R. § 3.385.  There is no evidence that it does in this case.  Indeed, the August 2012 examination noted above fails to reveal audiometric results meeting the standard set forth under 38 C.F.R. § 3.385 for hearing loss disability for VA compensation purposes.  Moreover, no other evidence of record establishes such disability.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an alleged hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for chorioretinal scars and welder's keratitis, claimed as problem with vision due to eyes burning is denied.

Entitlement to service connection for a head injury is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

Psychiatric disability

The Veteran has attributed his psychiatric disability to a motorcycle accident he contends to have sustained during service.  The claim for PTSD has been denied because this stressor has not been verified.  The stressor might have been verifiable if the service treatment records were complete.  In the absence of complete service treatment records, the Board finds that the Veteran has offered a consistent and credible account of the accident.  He first reported the accident in an August 1992 claim for benefits, reasonably soon after being discharged from service.  Moreover, he has submitted credible lay statements from R.V. and D.W. regarding the accident (Buddy/Lay Statement, 9/6/12).  Although the precise nature of the physical injuries sustained is still in question, the Board finds that the Veteran has presented sufficient evidence that he was injured in a motorcycle accident.  The Board accepts that this stressor occurred.  

There is no medical nexus opinion linking any psychiatric disability to the Veteran's stressor.  Consequently, the Board finds that a VA examination is warranted for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of any psychiatric disability present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to an in-service motorcycle accident, which the Board has conceded as a stressor.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


